And
by the Court.
There is manifest error in the judgment complained of. Although, the mayor and aldermen have right to sign writs returnable before some court in the corporation only; yet the sheriffs of said city within the limits of said city, have the same powers and authorities and are *553liable to the same suits and. penalties, for neglect of duty, in any case whatever, to all intents and purposes, as sheriffs of the counties are; and must obey all lawful writs directed to- them, by courts or magistrates not of the city, which are to be executed within the city.